DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,240,691 to Holzkaemper et al. in view of U.S. Patent No. 6,701,683 to Messenger et al further in view of U.S Patent Publication No. US 2009/0011207 to Dubey as in the previous action.
Regarding claim 1, Holzkaemper discloses building panel (abstract) with a rigid layer of cement (fig. 1: 3) having a reinforcing material (fig. 2: 4) embedded within, an insulation layer of foam (2) chemically bonded, completely upon final product, to the second side of the rigid layer (foamed in place, column 4, lines 12-15).  However, Holzkaemper does not disclose a water resistant barrier.  Messenger discloses a concrete and foam panel with water barrier (moisture (inherently contains water) barrier, column 5, lines 54-57 on an inner side of a rigid concrete layer).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Holzkaemper by using a moisture barrier on the first side, of the rigid layer in order to prevent moisture and liquids from entering the concrete.  Regarding the limitation of magnesium oxide rigid layer with a plurality of glass fibers, this is not disclosed by Holzkaemper.  However, Dubey discloses such a cement containing magnesium oxide [0063] and a plurality of glass fibers [0105], [0130], [0188]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Holzkaemper by using such a cementitious material as disclosed by Dubey as a mere design choice and to increase the strength of the panel.
Regarding claim 2, Holzkaemper discloses no additional sagging prevention.
Regarding claims 3 and 4, Holzkaemper discloses an outer veneer layer of brick (5) adhered to the rigid layer.
Regarding claim 6, Holzkaemper discloses the basic claim structure of the instant application but does not disclose specific thicknesses and insulation factors.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such thicknesses and insulation factors would have been an obvious design choice based upon the needed insulation for the location of the building.  Milder climates require less insulation than hot or cold climates which would require greater insulation.



Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,240,691 to Holzkaemper et al. in view of U.S. Patent No. 6,701,683 to Messenger et al further in view of U.S Patent Publication No. US 2009/0011207 to Dubey further in view of U.S. Patent No. 4,494,349 to Clements.
Regarding claim 5, Holzkaemper does not disclose a particular means for attachment to a building structure.  Clements discloses attachment to a building structure using bolts (fig. 11: 96).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Holzkaemper by using bolts, as disclosed by Clements as bolts are well known in the art of construction and would have been obvious and reduce costs.

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.  The Applicant argues Messenger does not disclose a water-resistant barrier.  However, the limitations of the claim are broad in that Messenger reads on the limitations as Messenger discloses a vapor barrio, vapor inherently containing water.  Therefore, it may be construed as capable of blocking water.  Additionally, any vapor barrier may inherently block water to a certain degree.  This is an inherent feature of most any vapor barrier.  Since there is no specific limitation to the structure of the Applicant’s water barrier, the vapor barrier of Messenger may act as such, to a degree.
The applicant argues Dubey does not discloses “PVC-coated fiberglass mesh” and does not disclose the use of “a plurality of glass fibers”.  The Applicant should note that fiberglass’ key material are glass fibers, as the name “fiberglass” implies, glass fibers are included.  Also, as noted in the above rejection, three paragraphs of Dubey disclose these glass fibers as use in reinforcement.


Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633